Citation Nr: 9936105	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-38 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.  



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from September 1983 to January 
1991.  

The appeal arises from a decision dated in June 1998, in 
which the veteran's claim for vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, was denied.  The veteran 
subsequently perfected an appeal of that decision.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran is service-connected for the residuals of 
lumbar laminectomy and diskectomy, evaluated as 40 percent 
disabling, and hearing loss, evaluated as noncompensably 
disabling.  

3.  The veteran has a Bachelor's of Arts degree in history 
and political science.  

4.  The veteran has an employment handicap.  

5.  The veteran's service-connected back disability 
materially contributes to an impairment in his ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  





CONCLUSION OF LAW

The criteria for establishing entitlement to vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code, are met.  
38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 21.51 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code, is well-grounded 
within the meaning of 38 U.S.C.A. § 5107, that is, the claim 
is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to the veteran's claim.  38 U.S.C.A. § 5107.  

Initially, the Board notes that RO in Seattle, Washington 
awarded the veteran vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code, in June 1994.  Specifically, the 
objectives of his vocational rehabilitation plan were to 
complete the requirements for a Juris Doctor degree in Law 
and gain skills in the process of finding a job.  According 
to the rehabilitation plan dated in June 1994, the evaluation 
criteria were that the veteran would meet school attendance 
requirements, maintain satisfactory progress reports, keep 
required supervision appointments with the designated case 
manager and complete assignments related to job finding.  

Review of the record discloses that the veteran experienced 
academic difficulty in school and was academically dismissed 
effective February 1, 1996.  In a letter dated in September 
1996, the veteran informed his VA vocational rehabilitation 
specialist that he had been accepted to Florida Coastal 
School of Law  and that he would most likely be starting 
classes there in January 1997.  He also asked that the VA 
forward him the necessary forms if he needed to reapply for 
the vocational rehabilitation program.  While the VA did not 
respond immediately, he was eventually informed as to how to 
reapply for the benefit at issue in March 1997.  

The claims file includes a letter dated March 18, 1997, 
informing the veteran that his benefits were being 
discontinued effective March 18, 1997.  According to the 
letter, if the veteran wished to reestablish eligibility and 
entitlement to Chapter 31 benefits, he should complete and 
file a new VA Form 28-1900, Disabled Veterans Application for 
Vocational Rehabilitation with the RO in his area.  Enclosed 
with the March 18, 1997, letter was a VA Form 1-4107, which 
contained the veteran's appellate rights.  While the veteran 
asserts that he never received the March 18, 1997, letter, 
said letter was sent to the veteran's last address of record 
at that time.  The veteran also contends that the March 1997 
letter was not written until much later and that he contacted 
the person whose name appeared as the author of the letter 
the day after the July 1998 hearing, at which he first 
learned of the letter, and that said author denied having 
written it.  However, the person whose name appears as the 
author on the March 1997 letter signed a VA Form 28-1905d 
(Special Report of Training) also dated March 18, 1997, in 
which he related:

Several months have passed since the veteran's case 
was placed in an interrupted status due to his 
academic dismissal from the Thomas M. Cooley Law 
School.  Veteran had sent [Vocational 
Rehabilitation Service (VRS)] a letter on September 
4, 1996 indicating his plans to transfer to Florida 
C[oasta]l School of Law, Jacksonville, Florida.  
Since that date, VRS has received no correspondence 
or phone calls from the veteran indicating his 
interest to continue under the Chapter 31 
vocational rehabilitation program.  

Therefore, VRS feels veteran has had ample 
opportunity to contact this office regarding his 
continued Chapter 31 training or his plans to 
resume training.  Therefore, case shall be placed 
in discontinued status due to veteran's failure to 
cooperate. 

Thus, there is probative evidence which supports finding that 
a decision to discontinue the veteran's Chapter 31 benefits 
was made in March 1997 and that the March 18, 1997, letter 
was sent at that time rather than written for the purpose of 
presenting the veteran with the letter at the July 1998 RO 
hearing.  Additionally, the Board finds no evidence that the 
March 18, 1997, letter was not properly sent to the veteran.  
Therefore, the March 1997 decision to discontinue vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, is final.  38 U.S.C.A. § 7105 (West 1991).

Review of the record also reveals that the veteran 
subsequently notified the RO in St. Petersburg, Florida, that 
he wished to pursue Chapter 31 vocational rehabilitation 
training in January 1998.  The Board notes that his service-
connected disabilities included the residuals of laminectomy 
and diskectomy, evaluated as 40 disabling, and hearing loss, 
evaluated as noncompensably disabling.  

The veteran was referred to Associated Rehabilitation Clinic 
in February 1998, where he was interviewed by a private 
counselor under contract with VA for the purpose of Chapter 
31, Vocational Education and Exploration.  According to 
private counseling and evaluation report, the veteran had 
over 37 months of potential creditable Chapter 31 entitlement 
remaining and an eligibility termination date of February 12, 
2003.  It was also noted that he was an investigative officer 
in the United States Army and that he had worked as a 
security supervisor for Blue Cross/Blue Shield from June 1996 
to January 1997.  The Board notes that the report of a 
private vocational evaluation in December 1991 shows that the 
veteran worked odd jobs on a part-time basis while in high 
school and college as a farm worker, handyman and mechanic's 
assistant at a local airport.  That report also reveals that, 
while in the United States Army, he served as a 
communications/electronics staff officer and supervised as 
many as 30 people.  Later, he was assigned to a Judge 
Advocate General's Office, investigating and adjudicating 
claims.  

Also according to the March 1998 counseling and evaluation 
report, the veteran experienced some difficulty related to 
his service-connected disabilities with hearing, lifting, 
carrying, pushing, pulling, climbing, stooping, kneeling, 
crouching, crawling, standing and walking.  Other factors 
which might have affected his ability to become employed 
included his not being employed since January 1997 and his 
having only been employed for approximately seven months 
prior to January 1997.  

The vocational specialist, who prepared the March 1998 
counseling and evaluation report, related:

This veteran's service connected disability 
condition precludes him from heavy work.  The 
veteran has not had any training or experiences 
which would allow him to enter appropriate work.  
His service connected disability conditions appear 
to interfere with his ability to prepare for, 
obtain, or maintain employment consistent with his 
abilities, aptitudes and interests.  On a tentative 
basis, it appears the veteran's service connected 
disabilities contribute, in substantial part, to 
his impairment.  

The veteran is currently unemployed.  The veteran's 
physical limitations combined with his lack of 
transferable skills, appear to be of such 
significance that they interfere with his ability 
to obtain and or maintain employment.  The VA 
counseling psychologist has determined that the 
veteran has not overcome the effects of the 
impairment of employability.  It appears the 
veteran does not have the skills for suitable 
employment.  Therefore, a tentative decision has 
been made that an employment handicap exists.  
(Italics added.)

However, the counseling psychologist made a tentative 
determination that a serious employment handicap did not 
exist because, in spite of his limitations, the veteran 
appeared to have chosen to attend school and not work, that 
he did not have any history of an unstable work history or 
substantial periods of unemployment and had not exhibited 
instances of maladaptive behavior such as dependence on 
government support programs or withdrawal from society.  In 
summary, it was noted that "although [the veteran] is 
appropriate for VA sponsored vocational rehabilitation 
benefits, the school which he wishes to attend is not 
approved."  

In March 1998, the VA counseling psychologist related:

...I have determined that an employment handicap 
exists.  The data supports an impairment in 
employability, and that the veteran has not 
overcome the effects of this impairment.  The 
veteran's [service-connected disability] appears to 
contribute in substantial part to the impairment.  
I have also determined that the veteran does not 
have a serious employment handicap, and is feasible 
for vocational rehabilitation services.  

Additionally, the VA counseling psychologist indicated that 
the veteran's service-connected disability materially 
contributed to his impairment of employability.  The VA 
counseling psychologist also found, in March 1998, that the 
Board was entitled to employment services and referred the 
case back to Associated Rehabilitation Clinic for development 
of an individualized employment assistance plan.  However, 
the veteran indicated that he did not wish employment 
assistance.  He, instead, wanted to complete law school.  

In April 1998, the veteran submitted a letter in which he 
asked that benefits be paid to the Florida Coastal School of 
Law retroactively.  The RO found that letter to constitute a 
request from the veteran to have the Vocational 
Rehabilitation and Counseling Officer overturn the decision 
to deny vocational rehabilitation training but grant 
employment assistance.  In June 1998, the Acting Vocational 
Rehabilitation and Counseling Officer sent the veteran a 
letter explaining that he concurred with the decision to deny 
the veteran additional education benefits.

Another counseling and evaluation report from the Associated 
Rehabilitation Clinic dated in October 1998 shows that the 
veteran was interviewed in August 1998.  According to that 
report, a computer program was utilized to attempt to 
determine possible occupations the veteran might be qualified 
to perform according to the Dictionary of Occupational 
Titles.  

The job descriptions most similar to the veteran's verbal 
description of his work history were as follows: 
Communications Superintendent; Deputy Sheriff, Chief; and 
Guard, Chief.  The computer identified 51 occupations that 
matched with the veteran's previous work history.  The 
vocational specialist reduced the number of occupations by 
eliminating those in which one would have to progress through 
the ranks to acquire, such as supervisory positions, and 
those occupations involving or requiring two years or less of 
training.  Twenty job titles remained, including such titles 
as Court Deputy, Chief Guard, Instructor-Trainer K-9 Service, 
Launch Commander Harbor Police, Vault Cashier, Radio Officer, 
Police Clerk, Fire Assistant, Security Officer, Fire 
Inspector, Fire Marshall and Electronic Operations 
Specialist.  The vocational specialist reported that it would 
appear that the veteran would qualify for many state and/or 
federal jobs, especially in the area of government service 
work, and for civilian positions.  Based on this assessment, 
the vocational specialist related her belief that the veteran 
had transferable skills.  

The vocational specialist added, however, that the veteran 
might have difficulty finding employment based upon the age 
of his degree and his own age, as some government service 
jobs had an entry hiring age of 36.  The veteran was older 
than 36.  The vocational specialist thought it was even more 
significant that the veteran appeared not to know how to 
market his skills to acquire positions for which he might be 
qualified and that he might be unwilling to perform a job 
search for positions he found "less desirable" than that of 
an attorney.  

With respect to the law and regulations governing entitlement 
to the benefit the veteran is seeking in this case, in 
Davenport v. Brown, 7 Vet. App. 476 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
addressed the adjudication of claims of basic eligibility for 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code.  In 
that case, the Court held that the requirement in a VA 
regulation, 38 C.F.R. § 21.51(c), that a veteran's service-
connected disability must "materially contribute" to the 
impairment (that is, the restrictions on employability) 
giving rise to the veteran's employment handicap, was 
inconsistent with the pertinent statute, 38 U.S.C.A. § 3102, 
and, therefore, not authorized.  Although VA argued that the 
regulatory requirement was an appropriate interpretation of 
the statute and of congressional intent, the Court stated 
that the governing statute required simply that a veteran 
have a qualifying service-connected disability and an 
employment handicap, but not that the two must be causally 
related.  The Court also stated that, to the extent the 
provisions of 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii), and 
(f)(2) included the "materially contribute" language, 
requiring a causal nexus between a veteran's service-
connected disability and the veteran's employment handicap, 
those regulatory provisions were "unlawful and set aside."  
Davenport, at 486.

However, in Public Law No. 104-275, Title I, §  101, 110 
Stat. 3324 (Oct. 9, 1996), Congress amended the statute to 
clarify its intent that a veteran's employment handicap must 
be the result of service-connected disability in order to 
warrant entitlement to Chapter 31 benefits.  Thus, Congress 
expressly overrode the Court's decision in Davenport.

In the case currently on appeal, the veteran filed his 
current claim for Chapter 31 benefits after Public Law No. 
104-275 re-established the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
Therefore, the current regulations, which again require a 
causal nexus between the veteran's service-connected 
disability and his employment handicap, are applicable to 
this case.  

The specific language of the law and regulations mentioned 
above provides that a veteran shall be entitled to a 
rehabilitation program under the terms and conditions of 
Chapter 31, if that person is a veteran who has a service-
connected disability rated at 20 percent or more, which was 
incurred or aggravated in service on or after September 16, 
1940, and if the person is determined by the Secretary of 
Veterans Affairs to be in need of rehabilitation due to an 
employment handicap.  38 U.S.C.A. § 3102.  An "employment 
handicap" is defined as an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes, and interests.  
38 U.S.C.A § 3101(1); 38 C.F.R. § 21.51(b).  The term 
"impairment" is defined as restrictions on employability 
caused by disabilities, negative attitudes toward the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).

Additionally, under the provisions of 38 C.F.R. 
§ 21.51(f)(1), an employment handicap which entitles the 
veteran to assistance under the Chapter 31 program exists 
when all of the following conditions are met: 

(i) the veteran has an impairment of employability; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons not within their 
control; 

(ii) the veteran's service-connected disability 
materially contributes to the impairment of 
employability; 

(iii) the veteran has not overcome the effects of 
the impairment of employability through employment 
in an occupation consistent with his pattern of 
abilities, aptitudes and interests.  

An employment handicap does not exist when any of the 
following conditions are present: 

(i) the veteran's employability is not impaired; 
this includes veterans who are qualified for 
suitable employment, but do not obtain or retain 
such employment for reasons within their control; 

(ii) the veteran's employability is impaired, but 
his service-connected disability does not 
materially contribute to the impairment of 
employability; 

(iii) the veteran has overcome the effects of the 
impairment of employability through employment in 
an occupation consistent with 

his pattern of abilities, aptitudes and interests, 
and is successfully maintaining such employment.  

38 U.S.C.A. § 3102; 38 C.F.R. § 21.51(f)(2).  

A finding that the veteran's service-connected disability 
materially contributes to his impairment to employment will 
be made by assessing the following factors: 

(1) Preparation for employment.  The service-
connected condition adversely affects the veteran's 
current ability to prepare for employment in one or 
more fields which would otherwise be consistent 
with the veteran's abilities, aptitudes, and 
interests.  An adverse effect is demonstrated when 
the physical or psychological results of the 
service-connected condition: 

(i) Impair the veteran's ability to train; 

(ii) Prevent or impede access to training 
facilities; or 

(iii) Diminish the veteran's motivation and 
ability to mobilize his energies for education 
or training. 

(2) Obtaining employment.  The service-connected 
condition places the veteran at a competitive 
disadvantage with similarly circumstanced 
nondisabled persons in obtaining employment. A 
veteran without reasonably developed specific job 
skills shall be considered to be at a competitive 
disadvantage unless evidence of record shows a 
history of current, stable, continuing employment. 

(3) Retaining employment.  The physical or 
psychological effects of a service-connected 
condition adversely affect the veteran's ability to 
maintain employment which requires reasonably 
developed skills. This criterion is not met if a 
veteran though lacking reasonably developed skills, 
has a history of continuing, stable employment.

38 C.F.R. § 21.51(e).  

If a veteran is not found to have an employment handicap, a 
separate determination of his eligibility for employment 
assistance will be made under the provisions of 38 C.F.R. 
§ 21.47 (1999).  As noted above, the veteran has been awarded 
employment assistance, and entitlement to such assistance is 
not at issue.  

As noted above, the veteran has a service-connected 
disability rated as more than 20 percent disabling, which was 
incurred or aggravated in service on or after September 16, 
1940.  While it appears that the veteran is qualified for 
various occupations, as listed in the October 1998 counseling 
and evaluation report, such as Court Deputy, Chief Guard, 
Instructor-Trainer K-9 Service, Launch Commander Harbor 
Police, Vault Cashier, Radio Officer, Police Clerk, Fire 
Assistant, Security Officer, Fire Inspector, Fire Marshall 
and Electronic Operations Specialist, many of those positions 
would appear to involve significant standing and walking.  
The March 1998 counseling and evaluation report indicates 
that the veteran's service-connected disability interferes 
with such activity.  Additionally, the vocational specialist 
in October 1998 indicated that the veteran might experience 
difficulty obtaining suitable employment due to his age and 
the age of his Bachelor's degree, reasons not within the 
veteran's control.  

There is also probative evidence that the veteran has an 
employment handicap.  As reported in the March 1998 
counseling and evaluation report, the veteran was considered 
to have an employment handicap at that time.  Moreover, a VA 
counseling psychologist, in March 1998, determined that an 
employment handicap existed.  There is also probative 
evidence that the veteran's service-connected back disability 
materially contributes to the impairment of employability.  
The VA counseling psychologist, in March 1998, also found 
that veteran's service-connected disability materially 
contributed to an impairment in employability.  Furthermore, 
the veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes and interests.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is in 
equipoise as to whether there is a reasonable basis for 
concluding that the criteria for establishing entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, are met.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding in order to try to obtain additional evidence would 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code, 
has been established.  38 U.S.C.A. § 5107(b).  

The veteran also contends that he had originally been denied 
vocational rehabilitation benefits because Florida Coastal 
School of Law was not accredited by the American Bar 
Association.  According to the veteran, he was later informed 
that he had been granted employment assistance but that he 
was not eligible for vocational rehabilitation because he had 
a Bachelor's degree and he possessed basic transferable 
skills.  At the July 1998 RO hearing, the hearing officer 
indicated that the issue of whether or not the Florida 
Coastal School of Law was accredited was not at issue.  
Moreover, the statement of the case issued in July 1998 and 
the supplemental statement of the case issued in January 1999 
do not indicate that vocational rehabilitation training, the 
benefit at issue in this case, was denied because Florida 
Coastal School of Law lacked accreditation.  






	(CONTINUED ON NEXT PAGE)


ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code, is granted.  

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

